Citation Nr: 1201182	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for claimed tinnitus.  

2.  Entitlement to service connection for claimed Hepatitis C with mild fibrosis.  

3.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include major depression.  

4.  Entitlement to service connection for claimed hypertension with coronary artery disease (CAD).  

5.  Entitlement to service connection for claimed chronic fatigue syndrome.  

6.  Entitlement to service connection for a claimed acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for claimed bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from January 1983 to June 1983.  He also had service with the Naval Reserve, with verified and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from February 1980 to November 1980, and with the New Jersey Army National Guard, with verified and various periods of ACDUTRA and INACDUTRA, from November 1980 to September 1986.  Additionally, it appears that the Veteran had verified and various periods of ACDUTRA and INACDUTRA service with the New Jersey Army Reserve from March 1980 to September 1997.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision and a January 2008 rating decision of the RO.  

In connection with a VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2008, the Veteran requested a hearing before the Board.  However, in a statement received in June 2011, he cancelled this request.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Of preliminary importance, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a veteran's claim for PTSD was not limited only to the his lay diagnosis, but rather included any mental disability that could "reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet.App. at 5 (2009).  

However, a different result is reached when the evidence supports the service connection of a disability, but there is no indication the claimant was seeking benefits for that disability or the symptoms he was experiencing that are associated with that disability.  Clemons, 23 Vet.App. at 7 (citing Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection")).  

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

In this case, the Veteran has made clear his intent to seek benefits for an acquired psychiatric disorder, including filing separate claims for major depression and PTSD, as evidenced by various lay statements submitted by him, which discuss his major depression and PTSD symptoms.  

Hence, in light of Clemons, and based on the medical evidence of record, the Board has characterized the Veteran's claims as those of service connection for an acquired psychiatric disorder, to include major depression, and for an acquired psychiatric disorder, to include PTSD.  

The issue of service connection for a lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for Hepatitis C with mild fibrosis, for an acquired psychiatric disorder, to include major depression, for hypertension with CAD, for chronic fatigue syndrome, for an acquired psychiatric disorder, to include PTSD, and for bilateral hearing loss are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to tinnitus following his exposure to elevated noise levels in the form of weapons fire during active service.  

2.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset during active service when the Veteran was exposed to elevated and harmful noise levels incident to his duties.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (2000) 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and to assist claimants in the development of their claims.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis 

The Veteran reports suffering from tinnitus due to his exposure to noise during service.  Specifically, the Veteran asserts having exposure to noise due to diesel engines, overflying aircraft, rifle fire, and explosive detonations during his various period of active service.  

The Board initially notes that the record shows that the Veteran had a variety of military occupational specialties (MOS) including infantryman, quartermaster, medical specialist, and mechanized infantry officer.  

In this case, the Veteran's assertion of experiencing tinnitus since his service is competent.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2010); 38 U.S.C.A. § 1154(b) . 

Specifically, the Board notes that the Veteran is competent to testify as to observable symptoms such as ringing in his ears, and tinnitus is the type of is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

The service treatment records are negative for any complaints or findings of tinnitus.  However, audiological evaluation in March 1973, January 1976, July 1978, and March 1982 generally show findings of degradation in hearing acuity.  

Post-service, a VA audiology consultation note, dated in September 2006, showed complaints of decreased hearing bilaterally, poorer left ear, and of tinnitus in the left ear with reported episodes of imbalance, for two months.  Service-related noise exposure was noted.  

A VA ear nose and throat consult note, dated in December 2006, addressed complaints of asymmetric hearing loss and occasional vertigo.  The Veteran provided a history of decreased hearing for 15 years, left worse than right, and complaints of buzzing tinnitus, left greater than right, for 10 to 15 years, and dull otalgia in both ears.  He described episodes of spinning vertigo lasting second, and episodes of lightheadedness/off balance.  He was diagnosed with asymmetric high frequency sensorineural hearing loss and vertigo.  

A December 2006 VA maxillofacial CT scan without contrast showed a history of asymmetric hearing loss and vertigo, and possible retrocochlear pathology.  The radiologist provided findings of possible left external auditory canal retained cerumen with adjacent bony irregularity and possible erosion, and symmetric internal auditory canals.  

In conjunction with the current appeal, the Veteran underwent a VA audiology examination in February 2007.  He reported having a history of recurrent tinnitus, left ear greater than right ear, occurring at least twice a week, lasting a few minutes in duration, and described as a "high pitch" sensation.  The Veteran indicated that he was exposed to diesel engines, aircraft, and rifle fire while in service, and that his tinnitus had its onset within the past few weeks.  

The Veteran reported a history negative for occupational noise exposure as a security guard.  He also indicated he was a federal law enforcement officer for one year, during which time he utilized hearing protection devices, and that he was employed as a welder for one year and did not utilize hearing protection devices.  

The Veteran also reported a history negative for recreational noise exposure, and denied a history of head trauma, vertigo, otalgia or hearing loss.  The examiner noted a pertinent medical history of hypertension.  The Veteran was diagnosed with recurrent tinnitus.  The examiner opined that, due to normal hearing presented at discharge and service records negative for complaint of tinnitus, tinnitus was not due to military noise exposure.  

The Board finds that the opinion of the February 2007 VA examination to be of limited probative value in this case mainly because the examiner failed to fully address the Veteran's credible lay assertions of experiencing tinnitus that began during a period of active service and having had loud noise exposure during service.  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As noted, in making all determinations, the Board must fully consider the lay assertions of record.  Further, the Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the Veteran's case, applying the standards set forth in 38 U.S.C.A. § 1154(b), the Board finds the Veteran to be credible in his assertion that he has experienced his current tinnitus since experiencing acoustic trauma in service.  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 495-96 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Given the Veteran's credible assertions of unprotected increased noise exposure in service, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Of preliminary importance, on a VA Form 21-526, Veteran's Application for Compensation or Pension, received in December 2005, the Veteran indicated that he entered reserve service with the U.S. Army in New Jersey in March 1980 and left reserve service in September 1997.  

In October 2007, the Veteran submitted a chronological statement of retirement points, showing service until 1997, from the U.S. Army Reserve Personnel Command.  While various attempts have been made to locate outstanding service records and associate them with the claims file, there are no service records from that period of time.  It appears that no attempt has been made to locate them.  

Hence, an attempt must be made to locate and obtain any and all outstanding service records from the U.S. Army Reserve, dated from March 1980 to September 1997 prior to the adjudication of these matters.  

With respect to the service connection claim for hepatitis C with mild fibrosis, the Veteran asserts that he contracted hepatitis C after undergoing dental surgery in 1973 and after receiving air gun inoculations in service.  

The Board notes that a March 1974 service treatment record indicates complaints of pain on urination, and positive albumin test results.  The Veteran was negative for sugar and occult blood testing, and denied urethral discharge and recurrent sexual exposure.  He was diagnosed with urethritis acute, nonspecific.  

Significantly, a June 1975 service treatment record shows that the Veteran was exposed to infectious hepatitis; however it was observed that there was no evidence of illness or hepatitis.  On Reports of Medical History, dated in June 1976 and July 1978, the Veteran "checked-the-box" for "VD-syphilis, gonorrhea, etc."  

Notably, a November 1989 VA discharge summary reflects that the Veteran provided a history of multiple substance abuse experimenting with drugs since age eleven.  He indicated that he began using heroin intravenously since age 14 until one year ago, and used it for about three times.  

The Veteran admitted to sharing needles.  He denied a history of hepatitis.  Besides heroin, he also admitted to being dependent on smokable crack cocaine for the previous year, and regularly abusing alcohol and occasionally abused marijuana.  VA treatment records, dated in 1990, reveal treatment for chronic mixed substance dependence, to include cocaine, heroin, marijuana, and alcohol use.  An October 1995 VA treatment record shows indications of hepatitis C.  An April 2005 VA treatment record shows diagnosis of hepatitis C.  

A July 2006 VA general examination reflects that the Veteran denied intravenous drug abuse, and endorsed a history of smoking cocaine in 1988 for six months.  The examiner noted the Veteran was diagnosed with hepatitis C infection in 1975, and indicated that he had a liver biopsy in February 2006 showing mild fibrosis.  The Veteran reported undergoing a blood transfusion while on active duty and again n June 1990 when he sustained a gunshot wound to the thorax.  The Veteran denied intravenous drug use or sexual promiscuity, and it was observed that he had no tattoos.  The Veteran had a history of nephrolithiasis, and was never treated for his hepatitis C.  The examiner opined that it was less likely as not that the Veteran's hepatitis is due to air gun inoculation rather than use of cocaine.  

The examiner noted that cocaine usage and blood transfusions were much higher risks for acquiring hepatitis C virus infection, and that air gun jet inoculation represents one of the lowest risks of acquiring hepatitis C infection.  

The Board finds this opinion to be lacking in several respects.  Firstly, the examiner clearly did not review the record adequately, as there are several misstatements of fact referenced in the opinion.  

Secondly, the examiner failed to address the Veteran's lay assertions as to how he believes he contracted hepatitis C.  Specifically, the examiner did not address the Veteran's claim that he contracted hepatitis C from a blood transfusion during dental surgery in service.  

Thirdly, the examiner failed to note the contradicting report of intravenous drug usage provided by the Veteran at various times during his substance abuse treatment in 1989 and the 1990s.  

Finally, the examiner failed to provide adequate reasons and bases for the ultimate conclusion reached, as there was no discussion of the distinctions between the Veteran's cocaine use and his transfusion history.  

A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 (1995).  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  As such, the Board finds that additional examination is necessary to address the nature and likely etiology of the diagnosed hepatitis C.  

With respect to the claimed hypertension with CAD, the Veteran asserts that he currently experiences hypertension and CAD related to his service.  Specifically, he contends that headaches experienced in service are indicative of symptoms of hypertension.  

The Board notes a March 1973 Report of medical History reveals the Veteran "checked-the-box" for "don't know" for "high or low blood pressure."  A June 1976 Report of Medical History shows the Veteran "checked-the-box" for "don't know" for "palpitation or pounding heart," and for "high or low blood pressure."  A July 1978 Report of Medical History indicates that the Veteran "checked-the-box" for "frequent or severe headache."  

Here, the practitioner noted that the Veteran suffered from infrequent headaches, not severe, when without glasses.  The service treatment records also showed the Veteran had decreased vision.  They were negative for findings of any hypertension or CAD.  

An August 1985 VA treatment record showed findings of atypical chest pain, and a diagnosis of "rule out" CAD.  An April 2006 VA treatment record shows diagnosis of CAD.  A January 2007 VA examination report shows a diagnosis of syncope.  

The July 2006 VA general examination report indicates a history of diagnosis of essentially hypertension about two years ago while undergoing a routine physical examination.  

The Veteran was started on antihypertensive medication at that time, and was noted as currently taking atenolol daily.  He denied any epistaxis, but reported developing a headache once a month, which was partially relieved by Tylenol.  He started experiencing headaches on active duty in the 1970's and reported a history of post-service traumatic gunshot wound to the thorax in June 1990.  He noted that he underwent chest exploration to treat the gunshot wound.  

The examiner noted that the Veteran underwent a stress test two months ago with his cardiologist at the VA hospital.  A repeat stress test a few months ago demonstrated similar defects to a stress test from one year prior.  The examiner identified mild-to-moderate fixed perfusion defects in the interior wall, apex, anterior wall, and lateral wall and moderate inferior/apical hypokinesia with ejection fraction of 50 percent.  

The Veteran denied ever having a cardiac catheterization, but noted that he develops pressure-like chest pain after three blocks of walking, and has experienced these symptoms for two or three years.  The Veteran denied any history of myocardial infarction, pericarditis, heart transplant, rheumatic fever, or rheumatic heart disease.  The Veteran was diagnosed with dyspnea, essential hypertension, and chest pain.  Notably, no opinion was offered regarding the etiology of the Veteran's hypertension.  

When the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  As such, the Board finds that additional examination is necessary to address the nature and etiology of the diagnosed hypertension with CAD.  

With respect to the claimed chronic fatigue syndrome, the Veteran asserts that he currently experiences chronic fatigue syndrome related to his active duty service.  

A March 1973 Report of Medical History indicates the Veteran "checked-the-box" for "don't know" for "neuritis," "paralysis," and "lameness."  

Notably, a May 1992 VA treatment record shows a history of anemia and complaints of shortness of breath and fatigue.  A VA treatment record, dated in March 2006, shows reports of increased fatigue and energy loss.  

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed chronic fatigue syndrome.  

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465 469 (1994).  

Therefore, under 38 C.F.R. § 3.159(c)(4) , in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  

With respect to the claimed acquired psychiatric disorders, to include major depression and PTSD, the Veteran asserts that he currently experiences major depression and PTSD due to various stressor incidents that occurred during his active duty service.  

Namely, the Veteran contends that he witnessed a recruit being tossed down a corridor by a "trainer" while he was in basic training in 1973, experienced intentional, careless abuse by being left over a side of a ship with just a safety harness and instructed to accomplish work by himself with no other assistance in 1974, stood watch and dealt with a riot on the vessel on which he was serving in 1975, witnessed two men threaten a woman with a knife while in a restaurant in Brisbane, Australia in 1975, felt threatened when he fell asleep in a room with a woman and woke up in a room full of people wondering if he was going to walk out alive in 1975, experienced indirect live artillery fire exercises in 1983, witnessed a classmate fall down an open seating area and get knocked out in 1983, and witnessed a classmate get knocked unconscious by an improperly installed air canister under high pressure in 1983.  He also claims that he was knocked unconscious during basic training in Chicago, had a beer bottle broken over his head while breaking up a fight between two people during a visit to Los Angeles in late 1973, early 1974, was situated in the flight path while dry-docked in the Philippines aboard the U.S.S. San Bernardino, and was exposed to extensive rifle, mortar, grenade and artillery fire during training.  

A December 2007 VA Memorandum indicating a formal finding on a lack of information required to verify stressors in connection with the PTSD claim shows that the Veteran did not respond with the needed specifics of stressor information for confirmation, and reflects a finding that adequate information had not been received to confirm a stressor.  

The Board finds that the Veteran has submitted information to verify the alleged stressors through U.S. Army and Joint Service Records Research Center (JSRRC).  In this regard, since the time of the December 2007 VA Memorandum, the Veteran has identified outstanding service records that may address the alleged stressor incidents.  If these service records, referenced in detail above, are located and associated with the claims file, another attempt should be made to corroborate these alleged stressor incidents that took place by contacting the JSRRC.  

To this end, VA has a duty to provide a summary of his stressor statement to the JSRRC, and ask them to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b) (West 2002).  

The Board notes a March 1973 Report of Medical History shows that the Veteran "checked-the-box" for "depression or excessive worry," for "nervous trouble of any sort," and for "head injury."  A June 1976 Report of Medical History reveals that the Veteran "checked-the-box" for "head injury."  

The Veteran has current diagnosis of major depression, depression not otherwise specified (NOS) by history, polysubstance abuse by history, and adjustment disorder with mixed features.  

On VA mental disorders examination in July 2006, the Veteran indicated that he has been treated for depression for the past 10 to 20 years.  He did not report any combat stressors, but reported a fear of swimming while in the service, indicating that he was afraid of drowning.  He talked about exercises in which he had to jump off a platform and tread water, which he was fearful about.  

The Veteran also reported an incident where a non-commissioned officer flung a recruit down a hallway, and one when he witnessed a hold-up at a restaurant in Brisbane, Australia.  He described riding in a vessel in which four or five other soldiers mutinied, and noted an incident when he felt he was nearly going to be run over by a tank.  The Veteran did not report any personal distressors.  

By history, the Veteran reported experiencing depression for most of his life.  The examiner noted the Veteran underwent treatment in 1989 for depression, suicidal behavior, and violence or hallucinations.  He also reported a history of alcohol and cocaine dependence in the past, and indicated that he was self-medicating.  The Veteran was diagnosed with major depression, however, the examiner failed to offer an opinion as to the nature and etiology of this disorder.  Moreover, the examiner failed to evaluate the Veteran for PTSD

Hence, the Veteran should be scheduled for another VA psychiatric examination to identify and evaluate any psychopathology present, to specifically include major depression and PTSD.  See 38 U.S.C.A. § 5103A (d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claimed bilateral hearing loss, as noted, the service treatment records are negative for any findings of or treatment for VA compensable hearing loss.  However, audiological evaluation in March 1973, January 1976, July 1978, and March 1982 generally show findings of degradation in hearing acuity.  

The Board notes that the absence of evidence of a hearing disability during service (or of compensable hearing loss within the first year after discharge) is not fatal to a claim of service connection for hearing loss.  See 38 C.F.R. § 3.385 (2011); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Rather, service connection may still be granted if the medical evidence provides a sound basis for attributing the credible evidence of in-service acoustic trauma to the post-traumatic hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

However, the Board acknowledges that the record does not show that the Veteran meets the requirements for a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  

In this regard, an August 2005 VA treatment record indicates the Veteran complained of left ear ache associated with decreased hearing for 2 weeks, and denied trauma.  The Veteran was assessed with earache/decreased hearing probably due to external ear infection.  

A VA audiology consult note, dated in September 2006, shows complaints of decreased hearing bilaterally, poorer left ear.  Service-related noise exposure was noted.  Testing revealed hearing within normal limits for the right ear, with a mild sensorineural hearing loss, and a mild sloping to moderate sensorineural hearing loss in the left ear.  The audiologist noted word recognition abilities were excellent in the right ear and very good in the left ear at 55 decibels.  

A VA ear nose and throat consult note, dated in December 2006, addressed complaints of asymmetric hearing loss, and occasional vertigo.  The Veteran provided a history of decreased hearing for 15 years, bilaterally, left worse than right and dull otalgia in both ears.  He was diagnosed with asymmetric high frequency sensorineural hearing loss and vertigo.  

A December 2006 VA maxillofacial CT scan without contrast, shows a history of asymmetric hearing loss and vertigo, and possible retrocochlear pathology.  The radiologist provided findings of possible left external auditory canal retained cerumen, however, with adjacent bony irregularity and possible erosion, and symmetric internal auditory canals.  

In conjunction with the current appeal, the Veteran underwent a VA audiology examination in February 2007.  Here, he indicated that he was exposed to diesel engine noise, overhead aircraft noise, and rifle fire noise while in service, and noted that hearing protection devices were provided when needed during his military service.  

The Veteran noted that his hearing loss became noticeable since 1991.  He reported a post-service history negative for occupational noise exposure as a security guard.  He also indicated he was a federal law enforcement officer for one year, during which time he utilized hearing protection devices, and that he was employed as a welder for one year and did not utilize hearing protection devices.  

The Veteran reported a history negative for recreational noise exposure, and denied a history of head trauma, vertigo, otalgia, and a familial history of hearing loss.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
35
LEFT
15
15
20
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 in the left ear.  

The Veteran was diagnosed with normal hearing through 3000 Hz, becoming a mild sensorineural hearing loss through 4000 Hz in the right ear, and normal hearing through 2000 Hz becoming a mild sensorineural hearing loss through 4000 Hz in the left ear.  

The examiner noted that the Veteran did not meet the criteria for disability under VA regulations, and the hearing loss was therefore noncompensable.  The examiner failed to offer an opinion as to the etiology of the mild hearing loss identified.  

However, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board notes that in this case, the examiner failed to address the findings of the December 2006 VA maxillofacial CT scan indicating possible left external auditory canal retained cerumen, with adjacent bony irregularity and possible erosion, and symmetric internal auditory canals.  

Additionally, the Board notes that there are various outstanding treatment records that may demonstrate the Veteran currently suffers from VA compensable hearing loss.  

Thus, the Board finds that another medical examination is necessary to evaluate the Veteran's hearing acuity, and for the purpose of identifying the etiology of any diagnosed hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).  

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA records, to include treatment records from the New York VA Medical Center (VAMC) dated since 2008.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pursuant to VCAA, VA must obtain these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Additionally, the record indicates that the Veteran is in receipt of disability/ Social Security Administration (SSA) benefits.  

The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should seek to obtain any outstanding service records from the Veteran's period of reserve service with the U.S. Army in New Jersey, dated from March 1980 to September 1997, and addressed in the U.S. Army Reserve Personnel Command records.  All records and/or responses received should be associated with the claims file.  

2.  The RO should request that the JSRRC attempt to verify the alleged stressful incidents outlined above and mentioned in the Veteran's written statements.  Following receipt of a response from JSRRC or other applicable record-keeping entities, the RO should prepare a report detailing the nature of any in-service stressor(s) that it has determined are established by the record.  This report is then to be added to the claims file.  If no alleged in-service stressor has been verified, then the RO should so state in its report and proceed with development.  

3.  The RO should take all indicated action to obtain copies of all outstanding medical records referable to treatment for the claimed conditions remaining on appeal, to specifically include any outstanding treatment records from VA since 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

4.  The RO should obtain from the SSA the records pertinent to the Veteran's claim for Federal disability/Social Security disability benefits as well as the medical records relied upon concerning that claim.  All records and/or responses received should be associated with the claims file.  

5.  After obtaining any and all outstanding treatment records and associating them with the claims file, the RO should then schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hepatitis C.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review too place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

The examiner is requested to consider all possible risk factors that may be relevant to the Veteran's current hepatitis C infection.  For the purpose of this examination, the examiner should note that the service treatment record indicates the Veteran was exposed to hepatitis C in June 1975.  Specifically, the examiner should (1) list the Veteran's in-service risk factors for hepatitis C and any pre-service and/or post-service risk factors for hepatitis C and (2) provide an opinion addressing whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the current disability manifested by hepatitis C is due to a risk factor or other event of the Veteran's service, including during dental surgery in 1973 or from vaccination with an air gun.  In doing so, the opinion of the July 2006 VA examiner should be discussed.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

6.  The RO should then schedule the Veteran for VA examination to determine the nature and likely etiology of the Veteran's claimed hypertension with CAD and his claimed chronic fatigue syndrome.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review too place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

Based upon a review of the entire record, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current disability manifested by hypertension with CAD and/or chronic fatigue syndrome are due an event or incident of the Veteran's service.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

7.  Regardless of whether or not the stressor incidents have been verified by the JSRRC, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the Veteran's claimed psychopathology, to include major depression and PTSD.  

The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review, to include the Veteran's lay assertions.  A notation to the effect that this record review too place should be included in the report of the examiner.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

All clinical findings should be reported in detail, and rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

Specifically, the examiner must:

a) List all psychiatric diagnoses applicable to the Veteran.  

b) Determine whether the Veteran's psychiatric symptoms meet the criteria set forth for major depression and for PTSD in the DSM-IV.  Specific responses must be provided for each of the DSM-IV criteria.  If a diagnosis of PTSD is appropriate, the examiner should state which, if any, of the Veteran's several reported stressors are sufficient to produce PTSD.  

c) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disability had its onset during service or otherwise is due to an event or incident of the Veteran's periods of active service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

8.  The RO also should schedule the Veteran for a VA examination (with audiometric studies) to determine the nature and likely etiology of any bilateral hearing loss.  

All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  All clinical findings should be reported in detail.  

If hearing loss is found, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any hearing loss disability is due noise exposure or another event of his service.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

9.  After completing all indicated development to extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


